Exhibit 99.8 D van Heerden Director, Minxcon Coldstream Office Park 2 Coldstream Street Little Falls Roodepoort Gauteng South Africa I, Daniel van Heerden, consent to the public filing of the technical report titled “Preliminary Economic Assessment of Blanket Mine, Zimbabwe” and dated 01 December 2014 (the “Technical Report”) by Caledonia Mining Corporation. Icertify that the Technical Report being filed by Caledonia Mining Corporation fairly and accurately represents the information in the sections of the technical report for which I am responsible. Dated this 1st of December 2014. Signature of Qualified Person Daniel van Heerden Print Name of Qualified Person
